

AGREEMENT FOR PURCHASE AND SALE OF STOCK


This Agreement for Purchase and Sale of Stock ("Agreement") is made and deemed
effective as of January 31, 2007, by and between Ralph Massetti (referred to as
"Seller"), on one side, and Scott Gallagher and 221 Fund, LLC /or his assigns,
successors and/or nominees (referred to as "Purchaser"), on the other side, with
reference to the herein recitals, terms and conditions.


RECITALS


A. Seller is a shareholder of record and, in some instances, either current or
former directors of SalesRepCentral.com, Inc., a Nevada Corporation (the
"Corporation");


B. Purchaser desires to purchase and Seller desire to sell or cause to be sold a
certain number of common shares of the Corporation’s stock as identified in
Exhibit "A" (the "Stock") upon the terms and subject to the conditions
hereinafter set forth;


 C. Purchaser further desires to be retained by the Corporation as Chairman of
the board of directors and Chief Executive Officer in conjunction with
consummation of the transaction contemplated by this Agreement;


 NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, it is hereby agreed as follows:


AGREEMENT


1.0 Purchase and Sale; Closing.


1.1 Purchases and Sale of Corporation’s Common Stock.
Subject to the terms and conditions hereinafter set forth, at the closing of the
transaction (defined below) contemplated hereby, Seller shall collectively sell,
convey and transfer, or cause to be sold, conveyed or transferred, the Stock and
deliver to Purchaser certificates representing the Stock, and the Purchaser
shall purchase from the Seller the Stock in consideration of the purchase price
set forth in Section 2, below. The certificates representing the Stock shall be
duly endorsed for transfer or accompanied by appropriate stock transfer powers
duly executed in blank, in either case with signatures guaranteed in the
customary fashion, and shall have all the necessary documentary transfer tax
stamps affixed thereto at Sellers' sole expense.


1.2 Procedure for Closing.
The closing of the transaction contemplated by this Agreement shall be held at
FTS Group, Inc. 7610 West Hillsborough Ave., Tampa, Florida 33615, on January
22, 2007, at 1:00 p.m. EST, or such other place, date and time as the parties
hereto may otherwise agree (such date to be referred to in this Agreement as the
"Closing Date").


1.3 Deliveries by Sellers.
On the Closing Date, Sellers shall deliver to Purchaser the following:


A. Those certificates evidencing the Stock as set forth in Section 3.2, below;
and
B. Executed resignation of Ralph Massetti; and
C. Executed copies of the LockUp/Leak-out Agreements of the Seller and Finder.


1.4 Deliveries by Buyers.
On the Closing Date, Purchaser shall deliver to Seller, in accordance with the
allocations set forth in Exhibit "A" hereto, checks or wire transfers as
consideration of the contemplated purchase of the Stock.
2.0 Amount and Payment of Purchase Price.
The purchase price of the Stock shall be $45,000 in accordance with the
allocation set forth in Exhibit "A" attached and incorporated herein, all in the
aggregate sum of Forty Five Thousand ($45,000) Dollars and 00/100.


In addition to cash paid out on the Closing Date, the Purchaser agree to issue
1,500,000 free trading shares subject to a six (6) month lock up and twelve (12)
month leak out agreement to Ralph Massetti as Seller, and 1,000,000 free trading
shares to Rochester Capital Partners, as Finder, subject to a lock-up and leak
out agreement.


$10,000 of the $45,000 purchase price shall be held in escrow on the Closing
Date and released upon completion of the audited financials for
SalesRepCEntral.Com, Inc., for the fiscal years ended 2002 through 2006,
expected to take approximately two to four weeks from the Closing Date to
complete.
 
2.1 Anti-Dilution Adjustments.
For a period of one year from the Closing Date, the Purchaser agrees to issue
additional shares to both the Finder and the Seller to maintain their relative
percentages of ownership in the Corporation in the event that the Corporation
elects to issue any shares of capital stock, at or subsequent to the Closing
Date, that will cause the Corporation’s total shares of common stock to exceed
fifty million (50,000,000) shares outstanding on a fully diluted basis. Such
Anti-Dilution Adjustments shall be effected by the Corporation within ten (10)
days following the issuance of shares that are subject to this provision.


2.2 Reverse Stock Splits.
The Purchaser agrees and covenants that it will not implement a reverse stock
split greater than “1-for-4” for a period of 18 months from the Closing Date.


3.0 Sellers' Representations and Warranties.
Seller hereby warrants and represent as follows:


3.1. Validity of Agreement.
This Agreement has been duly executed and delivered by Seller and is a legal,
valid and binding obligation upon Seller, enforceable in accordance with its
terms, except as may be limited by the laws of bankruptcy or equity.


3.2 Title to Shares.
Seller owns the Stock, free and clear of all liens, security interests, charges
or other encumbrances, except as otherwise disclosed in writing by Seller.
Seller is not party to any agreement, written or oral, creating rights in
respect to the Stock in any third person or relating to the voting of the Stock.
There are no existing warrants, options, stock purchase agreements, stock
transfer restriction agreements, redemption agreements, calls or rights to
subscribe of any character relating to the Stock, nor are there any securities
convertible into such stock.


3.3 Voluntary and Intelligent Execution.
Seller has entered into the transaction contemplated by this Agreement at
Sellers' own free will and without any fraud or coercion of any kind. Seller has
not relied on any representations not contained in this Agreement. Seller has
had the opportunity to seek the advice of competent and independent legal
counsel with respect thereto and undertaken such investigation into the relevant
facts as Seller deemed necessary and appropriate.


3.4 Authority Relative to this Agreement.
Except as otherwise stated herein, Seller has full power and authority to
execute this Agreement and carry out the transaction contemplated by it and no
further action is necessary by Seller to make this Agreement valid and binding
upon Seller and enforceable against him, individually or jointly, in accordance
with the terms hereof, or to carry out the actions contemplated hereby. The
execution, delivery and performance of this Agreement by Seller will not:


A. Constitute a breach or a violation of the Corporation's Certificate of
Incorporation, By-Laws, or of any law, agreement, indenture, deed of trust,
mortgage, loan agreement or other instrument to which any of them are a party,
or by which it is bound;


B. Constitute a violation of any order, judgment or decree to which any of them
are a party or by which its assets or properties are bound or affected; or


C. Result in the creation of any lien, charge or encumbrance upon any of their
assets or properties, except as stated herein.


3.5 Seller’s Liability Representation.
Seller hereby represents that Schedule “C” contains the full list of outstanding
liabilities of the Company as of the Closing Date and hereby indemnifies the
Purchaser for any and all amounts in excess of those described on Schedule “C”,
on an aggregate basis, and only to the extent that such excess amounts exceed
Two Thousand Five Hundred and 00/100 ($2,500.00) Dollars.


3.6 Audit Representation.
To the best of Seller’s belief and knowledge, the Corporation’s books are
“Auditable” for the fiscal years ended 2002, 2003, 2004, 2005 and 2006. Further
the Seller guarantee’s that he will deliver all related work papers to Purchaser
as well as the Corporate book, including copies of all of the Corporation’s
executed board resolutions and approved contracts. In addition the Seller
pledges full cooperation with the Purchaser in completing the aforementioned
audits.


4.0 Release and Waiver.
For the consideration and mutual promises herein contained, the Seller, on
behalf of himself and for all of its officers, directors, trustees,
shareholders, heirs, executors, administrators, attorneys, consultants,
successors and assigns, principals, agents, servants, employees,
representatives, and each of them, hereby forever release and discharge
Purchaser and the Corporation and their companies, officers, directors,
trustees, shareholders, heirs, executors, administrators, attorneys,
consultants, successors and assigns, partners, principals, agents, servants,
employees, representatives, and each of them, from any and all actions, causes
of action, judgments, liens, promises, agreements, contracts, obligations,
Transactions, indebtedness, costs, damages, losses, lawsuits, arbitrations,
appeals, claims, liabilities, indemnifications, debts, restrictive covenants,
demands, attorney’s fees or expenses of any nature whatsoever, except as
expressly set forth in this Agreement, and rights of any kind or character,
known or unknown or speculative, arising out of, based upon, or relating to any
claim, whether known or unknown, concerning in any manner Purchaser or the
Corporation.


5.0 Indemnification.


5.1 Definition.
As used in this provision, "Damages” means all claims, damages, liabilities,
losses, judgments, settlements, and expenses, including, without limitation, all
reasonable fees and disbursements of counsel incident to the investigation or
defense of any claim or proceeding or threatened claim or proceeding.


5.2 Terms of Indemnification.
Seller agrees to jointly and severally indemnify, defend and hold harmless
Purchaser from all Damages (i) proximately caused by the fault or negligence of
Seller, its officers, employees or agents; (ii) which relate in any manner to
the terms and obligations of this Agreement; (iii) which relate to any other
failure by Seller to comply with any terms of this Agreement; (iv) which relate
to any failure by Seller to comply with applicable laws and/or regulations in
accordance with this Agreement; (v) resulting from any breach of any
representation, warranty, covenant or promise made by Seller in this Agreement;
and/or (vi) resulting from any and all federal, state or local tax liabilities
of Seller that in any manner impact Purchaser.


5.3 Notice of Claim.
Seller shall promptly notify Purchaser in writing of any claim asserted by a
third person that might give rise to any indemnity obligation hereunder. Failure
of Seller to promptly give such notice shall not relieve that individual of his
indemnification obligations under this Agreement. Together with or following
such notice, Seller shall deliver to Purchaser copies of all Notices and
documents received by such party relating to the asserted claim (including court
papers).


6.0 Expenses.
Each of the parties hereto shall pay its own expense in connection with this
Agreement and the transactions contemplated hereby, including the fees and
expenses of its counsel and its certified public accountants and other experts.


7.0 Conditions Precedent.


7.1 Purchaser's obligations under this Agreement are expressly conditioned upon,
among other requirements stated herein, (i) the negotiation and execution of an
executive employment agreement between the Corporation and Purchaser’s
representative, (ii) effective resignation of all present board members and
officers of the Corporation, and (iii) the election of Purchaser’s
representative as the CEO of the Corporation. Seller acknowledges and
understands that the Corporation intends to retain and employ Purchaser’s
representative as an officer and/or director of the Corporation. Seller further
acknowledges and hereby waives any conflict of interest by virtue of the
intended employment of Purchaser’s representative by the Corporation.


7.2 In the event that Purchaser, Corporation or any third party fails to execute
any of the above referenced agreements for any reason, then any deposits made by
Purchaser to Seller, either individually or collectively, towards purchase of
the Stock shall be immediately refunded by Seller and Purchaser's obligations
under this Agreement shall be fully extinguished. Further, in such event, all
items delivered by Seller shall be returned to same, including the Stock.


8.0 Miscellaneous.


8.1 Waivers.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party shall be deemed to constitute a waiver by the party taking
such action or compliance with any representation, warranty, covenant or
agreement contained herein, therein and in any documents delivered in connection
herewith or therewith. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.


8.2 Notices.
All notices, requests, demands and other communications, which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given if delivered or mailed, first class mail, postage prepaid:


To Seller:  See Exhibit "B"


 To Purchaser: Scott Gallagher
7610 West Hillsborough Ave.
Tampa, Florida 33615
813-868-3605/Voice
215-688-2355/Cell
215-689-2748/Fax


 Copy to:  Amy Trombly, Esq.
Trombly Business Law
1320 Centre Street, Suite 202
Newton, MA 02459
Office Phone (617) 243-0060
Efax (617) 663-6164
Office Fax (617) 243-0066


Or to such other address as such party shall have specified by notice in writing
to the other party.


8.3 Merger and Integration.
This Agreement contains the entire understanding of the parties. There are no
representations, covenants or understandings other than those, either express,
implied or referred to herein. Each party acknowledges that there are no
conditions to this Agreement other than those expressed or referred to herein.
Each party further acknowledges that no other party or any agent or attorney of
any other party has made any promise, representation or warranty whatsoever,
express or implied or statutory, not contained or referred to herein, concerning
the subject matter hereof, to induce him to execute this Agreement, and he
acknowledges that he has not executed this Agreement in reliance on any such
promise, representation or warranty not specifically contained or referred to
herein.


8.4 Sections and Other Headings.
The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.


8.5 Governing Law.
This Agreement, and all transactions contemplated hereby, shall be governed by,
construed and enforced in accordance with the laws of the State of Nevada. The
parties herein submit to personal jurisdiction and venue of a court of subject
matter jurisdiction, which is appropriate for Tampa, Florida.


8.6 Attorney's Fees and Court Costs.
In the event that litigation results from or arises out of this Agreement or the
performance thereof, the parties agree to reimburse the prevailing party's
reasonable attorney's fees, court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which, the
prevailing party may be entitled.


8.7 Confidentiality and Non-Disclosure.
Except to the extent required by law, without the prior written consent, the
undersigned will not make, and will each direct its representatives not to make,
directly or indirectly, any public comment, statement, or communication with
respect to, or to disclose or permit the disclosure of the existence of this
transaction prior to the Closing Date.


8.8 Contractual Procedures.
Unless specifically disallowed by law, should litigation arise hereunder,
service of process therefore, may be obtained through certified mail, return
receipt requested; the parties hereto waiving any and all rights they may have
to object to the method by which service was perfected.




8.9 Partial Invalidity.
If any provision in this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable, the remaining provisions will
nevertheless continue in full force without being impaired or invalidated in any
way.


8.10 Survival of Representations and Warranties.
The representations and warranties of the parties including indemnification
obligations contained herein shall survive following the Closing Date.


8.11 Further Assurances.
The parties agree to take all further actions, including execution of documents,
which are reasonably necessary to effectuate the transaction contemplated by
this Agreement.


8.12 Binding on Successors.
This Agreement and covenants and conditions herein contained shall apply to, be
binding upon and inure to the benefit of the respective heirs, administrators,
executors, legal representatives, assignees, successors and agents of the
parties hereto.


8.13 Specific Performance.
The parties agree that remedies, at least for any breach or threat of breach of
this Agreement, may be inadequate and that, in the event of any such breach or
threat of breach, the non-breaching party will be entitled, in addition to all
other rights and remedies otherwise available at law or in equity, to the
equitable remedy of injunctive relief to enforce the provisions of this
Agreement.


8.14 Joint Preparation.
This Agreement is to be deemed to have been jointly prepared by the parties
hereto and any uncertainty and ambiguity existing herein shall not be
interpreted against any party hereto, but according to the application of the
rules of interpretation of contracts, if any such uncertainty or ambiguity
exists.


8.15 Counterparts.
This Agreement can be executed in one or more counterparts and the counterparts
signed in the aggregate shall constitute a single, original instrument. A
facsimile/photocopy of this Agreement may be used in lieu of the original for
all purposes.


IN WITNESS WHEREOF, the parties have executed this Agreement (consisting of 9
pages including Exhibits "A", “B” and "C") so that it is deemed effective as of
the day and year first written above.


SELLER:      PURCHASER:
SalesRepCentral.Com, Inc.    221 Fund, LLC.




By: /s/ Ralph Massetti     By: /s/ Scott Gallagher     
Ralph Massetti, President    Scott Gallagher


Dated: January 31, 2007    Dated: January 31, 2007


Ralph Massetti
An individual




By:      /s/ Ralph Massetti     
Ralph Massetti, President


EXHIBIT "A"


SELLERS' ALLOCATION OF SHARES/PURCHASE PRICE








SHARES TO BE DELIVERED TO ESCROW:


SHAREHOLDER  COMMON SHARES  PREFERRED SHARES              


Ralph Massetti  8,898,000     14,525  
Total   8,898,000     14,525,000*
=======     ==========


* Maximum number of common shares that may be converted.


CASH DISBURSEMENT


Ralph Massetti     $17,500 (at closing, $5,000 held in escrow until audit is
completed)


Rochester Capital Partners   $17,500 (at closing, $5,000 held in escrow until
audit is completed)


























































EXHIBIT "B"


ADDRESS OF RECORD FOR SELLER






SELLER:   1800 W. Broadway, Suite 4
Tempe, Arizona 85282






RALPH MASSETTI:      


 


 




































































SCHEDULE “C”


OUTSTANDING LIABILITIES
 



A.  
Up to $30,000 to settle Clear Channel Airports

B.  
Up to $20,000 for audits through 12-31-2006

C.  
Up to $ 5,000 for Signature Transfer Agency

D.  
Up to $ 2,000 for Nevada Secretary of State and miscellaneous

E.  
Up to $10,000 for previous legal bills



The above amounts are to be construed on an aggregated basis, meaning that the
amounts can be reallocated between categories.


Any settlements on outstanding disputes or litigation are subject to approval by
Purchaser. Any amounts in excess of the amounts listed above, to the extend they
exceed $2,500, will be the responsibility of the Seller.

